Citation Nr: 9917757	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-32 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a back disorder.  

Entitlement to service connection for a left knee disorder.  

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in July 1995 which denied the claimed benefits.  

In May 1999, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

Pursuant to 38 C.F.R. § 20.900(c) (1998), the Board has 
granted the veteran's motion for advancement on the docket in 
this case due to his medical status.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a left 
knee disorder is not accompanied by any medical evidence in 
support of the claim.  

2.  The claim for service connection for a left knee disorder 
is not plausible.

3.  The veteran's claim for service connection for a back 
disorder is not accompanied by any medical evidence in 
support of the claim.  

4.  The claim for service connection for a back disorder is 
not plausible.

5.  The veteran's claim for service connection for a right 
knee disorder is not accompanied by any medical evidence in 
support of the claim.  

6.  The claim for service connection for a right knee 
disorder is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim for service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The available service medical records include only the 
reports of the veteran's enlistment and separation 
examinations.  Numerous attempts have been made to obtain 
additional clinical and hospital records from service 
department sources that have been identified by the veteran.  
However, no records other than those listed above are 
available due to the 1973 fire at the National Personnel 
Records Center.  The report of the veteran's enlistment 
examination notes pain and limitation of weight bearing on 
the right knee.  An x-ray of the right knee revealed no 
evidence of bony pathology.  A L-2 physical profile for the 
veteran's legs was assigned.  No other pertinent abnormal 
clinical findings or diagnosis was recorded.  At the time of 
his separation examination, the veteran checked the boxes for 
having a history of "bone, joint, or other deformity," 
"lameness," "painful or 'trick' shoulder or elbow," and 
"'trick' or locked knee," and indicated that he had worn a 
"brace or back support," but did not describe his symptoms 
further.  However, he denied having consulted or having been 
treated by a clinic, physician, or other practitioner within 
the previous 5 years.  The separation examiner recorded no 
abnormal clinical findings or diagnosis regarding the 
veteran's spine or lower extremities.  It was noted that the 
veteran had had no serious injuries, operations, or diseases, 
had had no Army hospitalization, and had no complaints of a 
medical nature at the time of the examination.  No physical 
profile was assigned.  The service personnel records reflect 
the initial L-2 profile and note no excessive walking as an 
assignment limitation.  

Private medical records dated in 1985 and 1986 (and a January 
1998 letter from the physician) indicate that the veteran was 
"doing well" until he sustained an injury to his lower back 
in September 1995 while lifting a garbage can at home.  
Lumbosacral strain was diagnosed.  

Other private medical records dated beginning in January 1988 
show that the veteran was first seen following a fall in 
which he injured his left ankle and left knee.  He had 
reportedly had trouble with his left knee off and on for many 
years, with recurrent effusions and lateral pain.  MRI was 
highly suggestive of a lateral meniscus tear, as well as a 
possible tear of the lateral collateral ligament.  The 
veteran underwent arthroscopic surgery on the left knee in 
March 1988.  The operative report notes that he had a "long 
history of knee problems."  Records in September 1988 
reflect an extensive tear of the entire lateral meniscus and 
part of the medial meniscus.  

The records of another private physician dated in December 
1991 state that the veteran's left knee problems dated to an 
injury approximately 10 years earlier.  The knee reportedly 
did not improve after the initial surgery.  The veteran 
underwent repeat arthroscopic surgery on his left knee in 
July 1992.  A report dated in February 1994 indicates that 
the veteran was seen urgently because of pain in his right 
lower back that had begun 2 days previously while he was 
working inside his car in an awkward position.  There was no 
muscle spasm and the neurological examination was normal, 
although the veteran had some localized tenderness and range 
of motion was limited due to pain.  

Several VA outpatient records dated in 1995 reflect treatment 
for chronic back pain.  A noted dated in June 1995 reflects 
the veteran's complaints of pain in both knees, both 
shoulders, and lower back "for years," beginning in 
service.  The June 1995 examiner indicated that x-rays would 
be obtained of all those joints, but the record does not 
contain the reports of any such x-rays.  The VA records do no 
contain any clinical findings (abnormal or otherwise) or a 
diagnosis regarding a right knee disorder.  A record dated in 
April 1995 lists a diagnosis of "DJD Arthritis - Back."  
The veteran did not appear for a follow-up visit in July 
1995.  

A statement by the veteran's sister, apparently received in 
May 1995, reflects her recollection of having visited the 
veteran while he was hospitalized a few weeks after he had 
entered service.  She recalled that the veteran had cuts all 
over his body and "could just about move."  She stated 
further that she knew that the veteran had "suffered greatly 
over the years from problems caused by that accident."  The 
veteran's sister indicated that she "wondered back then why 
the Army never did anything for him or even why they kept him 
in, because he complained all during basic training."  

A May 1995 statement by the veteran's wife also notes that he 
was injured at the induction at Ft. Meade shortly after he 
entered service in April 1953.  She recalled that he was at 
Ft. Meade much longer than anticipated and thought that it 
was "obvious that something happened at Meade or he would 
not have been there for that period of time."  She also 
stated that he had had almost a continual problem with his 
back and knees since leaving service and had been treated 
"over and over again for his back, with braces, needles, 
etc."  

The veteran has described the accident in detail (in 
particular, in a letter received in May 1995) as having 
occurred while he was at the induction center at the time he 
entered service.  He stated that he was thrown from an 
automobile and hospitalized off and on for 5 weeks.  He 
indicated that he had suffered continually with back problems 
and had had two operations on his knees.  The veteran wrote 
that his back and knees "still give me problems."  

A personal hearing was conducted before a hearing officer at 
the RO in November 1995.  The veteran described the accident 
that occurred at the induction center and his treatment for 
back problems during service, including traction and a brace, 
as well as problems with his left knee that caused it to 
swell.  He indicated that he had had 3 operations on his left 
knee.  He also testified that his right knee was injured in 
the same accident during service, resulting in bone chips 
behind the kneecap.  The veteran also reported that when he 
was injured in the mid-1980s, his insurance declined coverage 
because of evidence they found at that time of his pre-
existing in-service injuries.  

A personal hearing was conducted before the undersigned 
Member of the Board at the RO in May 1999.  The veteran again 
described his induction and the accident immediately 
thereafter, as well as the treatment that he received for his 
injuries during service.  He testified that he had trouble 
with his back and his knees throughout his period of active 
duty.  He further stated that, although he had injured both 
knees in service, it was his left knee that hat caused him 
the most difficulty since the injury.  The veteran noted that 
he had been seen by a Dr. Chucker from the 1960s to the early 
1980s and that it was Dr. Chucker who referred him to his 
orthopedic surgeon.  (Although records were requested from 
Dr. Chucker, no response was received.)  


Analysis

? MISSING SERVICE MEDICAL RECORDS 

The National Personnel Records Center has indicated that the 
veteran's service medical records are unavailable due to the 
1973 fire.  The only service medical records that are of 
record are the reports of the veteran's induction and 
separation examinations.  It should be noted that prior to 
and subsequent to the Board's July 1997 Remand in this case, 
in an effort to provide the veteran with all possible 
assistance in this regard, the RO made numerous attempt to 
obtain the veteran's service records.  Pursuant to the 
Remand, some of his personnel records were secured.  Those 
records, however, do not contain any information regarding 
the accident or injuries claimed by the veteran as having 
occurred on the day of his induction examination or 
concerning any treatment he may have received for those 
injuries during service.  


? SERVICE CONNECTION 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


Right knee

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

Whether or not the veteran sustained the injuries he has 
testified to at two personal hearings, the medical evidence 
of record does not demonstrate that he currently has any 
chronic right knee disorder.  The Board recognizes the lay 
statements to the effect that the veteran was hospitalized 
during service.  But that fact, in itself, and the veteran's 
own statements to that effect do not constitute medical 
evidence showing that the veteran had a chronic right knee 
disorder during service.  Although the veteran's testimony 
and the statements by his wife and sister are accepted as 
being factual for purposes of determining whether his claim 
is well grounded, those statements do not furnish qualified 
medical evidence demonstrating a medical nexus between a 
current right knee disorder and an injury or disease in 
service.  Espiritu.  

More importantly, the only reference to any right knee 
problem that is contained in any of the veteran's medical 
records is found in a June 1995 VA clinic report that noted 
his complaint of pain in his "knees."  Although the 
examiner indicated that x-rays would be obtained of his 
knees, the record does not reflect whether or not such 
studies were conducted.  Moreover, neither that examiner nor 
any other examiner has reported any abnormal clinical 
findings regarding the right knee or a diagnosis of any right 
knee disorder.  

In the absence of such medical evidence (and absent medical 
evidence relating such a current disability to an injury or 
disease in service), his claim for service connection for a 
right knee disorder is not plausible and so must be denied as 
being not well grounded.  


Back

As with the veteran's claimed knee disorders, there is no 
medical evidence of any chronic back disorder during service.  
Although the veteran and his wife have submitted statements 
and he has testified to the fact that he injured his back 
during service and that he has had problems with his back 
ever since service, there is no medical evidence relating his 
current back disability to the claimed in-service injury.  
See Espiritu.  

Further, the medical evidence that is of record argues 
against a finding of a chronic back disorder that had its 
origins in service.  The earliest medical reports of record 
that refer to a back disorder, private outpatient records 
dated in 1985 and 1986, state that the veteran was "doing 
well" prior to sustaining a back injury-lumbosacral 
strain-in 1985, approximately 30 years after his separation 
from service.  While a June 1995 VA physician noted the 
veteran's complaint of lower back pain that had been present 
"for years," beginning in service, that notation was 
clearly based on the veteran's own report and not on a review 
of any medical records.  

Also, although the veteran indicated a history of several 
orthopedic symptoms on the history portion of his separation 
examination, he indicated that he had not consulted or been 
treated by a physician for the previous 5 years.  In 
addition, the separation examiner did not report any abnormal 
clinical findings or diagnosis concerning the veteran's back.  

Further, the medical evidence that is of record does not show 
that arthritis of the back (as has been recently clinically 
diagnosed) was present to a compensable degree within one 
year after the veteran's separation from service.  Therefore, 
no presumption applies.  

In conclusion, whether or not he has had "back problems" 
since service, there remains no medical evidence that his 
claimed injury during service resulted in a chronic back 
disorder or that his current back disorder is related in any 
way to an in-service injury or disease.  Absent medical 
evidence showing a nexus between current disability and 
service, the veteran's claim is not plausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107.  


Left knee

The evidence clearly establishes that the veteran currently 
has a left knee disorder.  He has had two arthroscopic 
procedures on the knee for torn cartilage with continuing 
residual problems with his left knee.  Nevertheless, there is 
no medical evidence of the veteran's claimed left knee injury 
during service.  Also, although the veteran's wife and sister 
have provided statements to the effect that he has had 
problems with his left knee since service, there is no 
medical evidence demonstrating a left knee disorder until 
1988-more than 30 years after his separation from service-
and no physician has attributed his current knee disorder to 
the claimed in-service accident or otherwise to service.  
Moreover, a December 1991 statement by a private physician 
dates the veteran's left knee disorder to an injury 10 years 
earlier-still many years after service.  

The Board has considered all the evidence of record, 
including the veteran's testimony at 2 personal hearings, but 
finds that the absence of medical evidence relating current 
left knee problems to service requires the conclusion that a 
plausible claim, as defined by the Court, has not been 
submitted.  Accordingly, the claim for service connection for 
left knee disability must also be denied as not well 
grounded.  38 U.S.C.A. § 5107.    


ORDER

In the absence of well grounded claims, service connection 
for a right knee disorder, left knee disorder and a back 
disorder is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

